DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I, and species of example 40, in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all claims.  This is not found persuasive because the instant application is a national stage entry application.  Therefore, the consideration of burden does not apply.
The requirement is still deemed proper and is therefore made FINAL.
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be novel and nonobvious over the prior art.  Therefore, the search and examination was extended.  Prior art was found that anticipates the Markush claims with respect to nonelected species.  Therefore, the claims were rejected and claims to nonelected species were withdrawn from further consideration.  The search and examination was extended to the full scope of claims 1-39 and 41 and additionally to the species of 
    PNG
    media_image1.png
    139
    294
    media_image1.png
    Greyscale
 in claim 50.
4.	Claims 42-49, 51, 52 and 57-59 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2021.
Information Disclosure Statement
5.	The information disclosure statements (dated February 12, 2021 and February 28, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Objections
6.	Claim 40 objected to for not being written in proper alternative form.  The following correction is suggested:  insert the term “or” between the last two claimed compounds.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated RN 1449697-58-8 (
    PNG
    media_image1.png
    139
    294
    media_image1.png
    Greyscale
).  The compound has an entry date of September 4, 2013 which antedates the instant claims having an effective filing date (national stage entry date) of August 31, 2018 and priority claim to applications dated at the earliest September 1, 2017.  The compound corresponds to the instant claims in the following manner:  R2=alkyl substituted with O(R6=alkyl); R14-R19=H.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626